Motion Granted and Order filed June 30, 2015




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00514-CV
                                  ____________

                     KINGS HIGH RANCH, L.L.C., Appellant

                                       V.

ULTIMATE KOBE BEEF, L.L.C., ALLISON MAE GODWIN AND BRUCE
                  R. HEMMINGSEN, Appellee


                     On Appeal from the 405TH District Court
                             Galveston County, Texas
                        Trial Court Cause No. 12-CV-0343

                                    ORDER

      Appellant filed an unopposed motion to strike volumes 5 and 8 of the
reporter’s record and replace them with redacted versions of volumes 5 and 8. The
motion is granted.
        We order volumes 5 and 8 of the reporter’s record stricken. 1 The court
reporter, Delicia Struss, is ordered to file redacted versions of volumes 5 and 8
within thirty days of the date of this order.



                                                  PER CURIAM




1
 The volumes were originally filed in appeal number 14-14-01014-CV. The reporter’s record was transferred to this
appeal in accordance with our order of June 18, 2015.